Per Curiam.
The court erred in excluding evidence as to preliminary conversation between the parties as to the terms to be incorporated in the lease. We think the clause of the lease, viz., “ The said renewal of five years shall, however, be subject to the right of the lessor, if he should sell the said piece of land, to terminate the same at any time upon ninety days’ written notice to the lessee,” is ambiguous, and the evidence excluded should have been received to show the true intention.
*509The judgment should be reversed on the law and a new trial granted, costs to appellant to abide the event.
Young, Kapper and Hagarty, JJ., concur; Lazansky, P. J., dissents, with opinion, in which Carswell, J., concurs.